Citation Nr: 0302032	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  00-02 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased rating for arthritis of the 
thoracic spine, currently rated 10 percent disabling.  

2.  Entitlement to a compensable rating for prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1942 
to October 1945 and form October 1947 to August 1970, at 
which time he retired with more than 27 years of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

The issue of entitlement to a compensable rating for 
prostatitis is the subject of a Remand that follows the 
Board's decision.  


FINDING OF FACT

The appellant's thoracic spine disability is manifested by 
degenerative arthritis, without involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations, ankylosis, or 
demonstrable vertebral body deformity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
arthritis of the thoracic spine are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5291, 5285, 5286 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
the present case, the appellant has been notified in the 
September 1999 rating decision, the January 2000 statement of 
the case (SOC), and the January 2001 decision review officer 
decision (DROD) of the evidence necessary to substantiate his 
claim for an increased rating for his thoracic spine 
arthritis, and of the applicable laws and regulations.  In 
November 2002, the RO sent the appellant notification about 
the VCAA, informing him as to what evidence was necessary 
from him in order for VA to grant his claim.  It informed him 
that it would assist in obtaining identified records, but 
that it was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  Additionally, along with a copy of the September 1999 
rating decision, the appellant was sent a VA Form 4107 
explaining his rights in the VA claims process.  The Board 
concludes that the discussions in the rating decision, the 
SOC, and the DROD, along with the November 2002 VA letter, 
adequately informed the appellant of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements that are set out in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
record shows that the RO has secured the appellant's service 
medical records and VA and private medical treatment records 
since service, in addition to copies of the reports of all 
the VA medical examinations that have been conducted 
throughout the years in connection with the appellant's 
applications for increased ratings.  Further, in keeping with 
the duty to assist, the appellant was provided a spine VA 
examination in February 1999.  The appellant has not 
identified any additional records that may still be 
outstanding.  The Board notes that the appellant presented 
testimony regarding his claim at a June 2000 Regional Office 
hearing and again at a November 2001 Travel Board hearing.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The appellant asserts that his service-connected thoracic 
spine disorder is more severely disabling than currently 
evaluated, and, therefore, warrants a higher rating.  

Service medical records shown that at the appellant's 
February 1970 retirement examination an X-ray of the spine 
showed minimal arthritic changes in the lower thoracic spine.  

At an October 1984 VA medical examination, the appellant 
complained of pain and weakness in his back.  Some 
paravertebral muscle spasm was noted in the spine.   There 
was no tenderness.  Range of motion in the thoracolumbar 
spine was full and without pain.  An X-ray of the dorsal 
(thoracic) spine revealed evidence of mild degenerative 
changes throughout the dorsal spine, without any other 
abnormality.  

In a private October 1984 medical examination report, H. A. 
Weil, M.D., noted that there was some tenderness in the 
paravertebral muscle regions of the appellant's thoracic 
spine, which was not marked, and that there was an increase 
in the normal dorsal kyphosis of the thoracic spine.  The 
physician indicated that review of thoracic spine X-rays 
brought to the examination by the appellant showed wide 
spread degenerative changes.  The diagnosis was definite 
degenerative arthritic changes in the thoracic spine.  

VA medical records dated from 1995 to 1998 do not show 
treatment related to the appellant's thoracic spine 
disability, but do indicate that he sustained a cracked 
cervical vertebral in a July 1996 motor vehicle accident.  

At a February 1999 VA spine examination, the appellant told 
the examiner that he did not have any low back pain.  His 
spinal complaints involved the cervical spine that had been 
injured in the 1996 motor vehicle accident.  On range of 
motion testing of the lumbar spine, forward flexion was to 
110 degrees easily, extension was to 20 degrees, and lateral 
bending was to 20 degrees.  The diagnoses pertained only to 
the cervical spine and the lumbosacral spine.  

At his June 2000 Regional Office hearing, the appellant 
testified that his thoracic pain was not severe or constant, 
and was primarily in the lower part of his back.  

At the November 2001 Travel Board hearing, the appellant 
testified that his back bothered him on prolonged sitting, 
which prevented him from driving an automobile long 
distances, and that he was occasionally awakened at night by 
back pain when he would end up in a wrong position.  He 
stated that he moved slowly and was able to cut his yard by 
using a riding lawnmower.  He also reported that he did not 
complain to his physician much, other than to indicate that 
his back was a little stiff.  

A February 1971 rating decision granted service connection 
for arthritis of the thoracic spine by X-ray, and a 10 
percent rating was assigned under Diagnostic Code 5003 from 
September 1, 1970.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The appellant's degenerative arthritis of the thoracic spine 
is evaluated under Diagnostic Code 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is assigned a 20 percent 
rating when there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating when there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  The 20 
and 10 percent ratings based on X-ray findings are not 
combined with ratings based on limitation of motion and are 
not utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Moderate or severe limitation of motion in the thoracic spine 
is assigned a 10 percent evaluation, while slight limitation 
of motion is assigned a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.  

If the appellant's thoracic spine disability is rated as for 
degenerative arthritis, then under Diagnostic Code 5003 the 
disability is properly assigned a 10 percent rating, because 
there is no X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, so as to permit the 
assignment of a 20 percent rating.  The Board notes that the 
currently assigned 10 percent rating is the highest schedular 
rating assignable for limitation of motion in the thoracic 
spine.  

The Board has considered whether the evidence presented in 
this case permits the award of a higher rating for the 
appellant's thoracic spine disorder on the basis of 
disability other than degenerative arthritis.  Residuals of a 
fractured vertebra can be assigned ratings higher than 10 
percent.  A 100 percent rating is assigned, and special 
monthly compensation is considered, for residuals of a 
fractured vertebra with cord involvement that results in bed 
confinement, or requires long leg braces.  With lesser 
involvement, the residuals are rated for limited motion or 
nerve paralysis.  Without cord involvement, if the residuals 
involve abnormal mobility requiring a neck brace (jury mast), 
a 60 percent rating is assigned.  In other cases, the 
residuals are rated in accordance with definite limited 
motion or muscle spasm, with 10 percent added for 
demonstrable vertebral body deformity.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  If there is complete bony 
fixation (ankylosis) of the spine, a 100 percent rating is 
assigned when the ankylosis is at an unfavorable angle, with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement, and a 60 
percent rating is assigned if the ankylosis is at a favorable 
angle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5286.  

The evidence presented in this case does not demonstrate that 
the veteran's spine is ankylosed or that there is any 
demonstrable vertebral body deformity.  Therefore, a higher 
rating is not warranted for his thoracic spine disability 
under either Diagnostic Code 5285 or Diagnostic Code 5286.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant has complained of thoracic spine pain in 
the past, the Board notes that at the February 1999 VA 
examination he indicated that he did not have a low back 
problem, but, rather, had cervical spine problems.  The 
clinical findings do not show objective evidence of painful 
motion in the thoracic spine.  Because the evidence does not 
demonstrate that the appellant's thoracic spine pain results 
in functional disability in excess of that contemplated in 
the 10 percent rating already assigned, the Board concludes 
that a higher disability evaluation is not warranted for the 
appellant's thoracic spine disability on the basis of 
functional disability.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for his arthritis of the thoracic spine.  He has also offered 
his own rather general arguments to the effect that he 
believes that his thoracic spine disability has worsened.  It 
is noted that the appellant has not shown, nor claimed, that 
he is a medical expert, capable of rendering medical 
opinions.  Therefore, his opinion is insufficient to 
demonstrate that his arthritis of the thoracic spine warrants 
a higher rating.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the appellant is 
frequently hospitalized for his thoracic spine arthritis and 
there is no indication that it produces marked interference 
with employment.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action. VAOPGCPREC 6-96 (1996).  


ORDER

An increased rating for arthritis of the thoracic spine is 
denied.  



REMAND

The Board notes that following a January 2001 decision by the 
decision review officer, which granted service connection and 
a noncompensable rating for prostatitis, the appellant filed 
a timely notice of disagreement (NOD) in July 2001 as to the 
rating assigned.  However, the RO has not issued him an SOC 
on the issue.  Under the holding by the United States Court 
of Appeals for Veterans Claims (Court) in Manlincon v. West, 
No. 97-1467 (U.S. Vet. App. Mar. 12, 1999), the July 2001 NOD 
initiated review by the Board of the RO's denial of a 
compensable rating for prostatitis, and the issue must be 
remanded to have the RO issue an SOC regarding the claim.  
Because an appeal of the issue has not been perfected by the 
appellant, the Board does not have jurisdiction over the 
issue.  

In order to insure that the appellant receives his procedural 
due process rights and fair process rights, the Board finds 
that the claim of entitlement to a compensable rating for 
prostatitis must be remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

2.  The RO should issue the appellant and his 
representative an SOC with regard to the 
appellant's claim of entitlement to a 
compensable rating for prostatitis.  They 
should be informed of the requirement of filing 
a timely substantive appeal subsequent to 
receipt of the SOC, in order to perfect the 
claim and thereby place it within the 
jurisdiction of the Board.  They should be 
afforded the appropriate period of time in 
which to file a substantive appeal after they 
have been issued the SOC.  

The Board expresses its appreciation in advance to the RO for 
its assistance in undertaking the requested action and trusts 
that this action will be attended to in an expeditious manner 
as mandated by the Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes) and VBA's 
Adjudication Procedure Manual, M21-1, Part IV.  No additional 
action is required by the appellant until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


